DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-31 are pending in the application.

Claim Objections
Claims 3-5, 7-9, 21-23, and 25 are objected to because of the following informalities:
With Regards to Claim 3:  Instant claim 3 recites --at least 70 wt. % polypropylene, polyethylene, or a combination of polypropylene and polyethylene-- on lines 1 to 3, which appears to be a typographical error; for clarity, recommend correcting this to read as "at least 70 wt. % of the polypropylene, the polyethylene, or the[[a]] combination of polypropylene and polyethylene".
With Regards to Claim 4:  Instant claim 4 recites --at least 40 wt. % polyamide-- on lines 1 to 2, which appears to be a typographical error; for clarity, recommend correcting this to read as "at least 40 wt. % of the polyamide".
With Regards to Claim 5:  Instant claim 5 recites --at most 50 wt. % polypropylene, polyethylene, or a combination of polypropylene and polyethylene; and at least 40 wt. % polyamide-- on lines 1 to 3, which appears to be a typographical error; for clarity, recommend correcting this to read as "at most 50 wt. % of the polypropylene, the the[[a]] combination of polypropylene and polyethylene; and at least 40 wt. % of the polyamide."
With Regards to Claim 7:  Instant claim 7 recites --the foam layer comprises a crosslinking promoter-- on lines 1 to 2, which appears to be a typographical error; for clarity, recommend correcting this to read as "the foam layer further comprises a crosslinking promoter".
With Regards to Claim 8:  Instant claim 8 recites --the foam layer comprises additives-- on lines 1 to 2, which appears to be a typographical error; for clarity, recommend correcting this to read as "the foam layer further comprises additives".
With Regards to Claim 9:  Instant claim 9 recites --the cap layer comprises additives-- on lines 1 to 2, which appears to be a typographical error; for clarity, recommend correcting this to read as "the cap layer further comprises additives".
With Regards to Claim 21:  Instant claim 21 recites --at least 70 wt. % polypropylene, polyethylene, or a combination of polypropylene and polyethylene-- on lines 1 to 2, which appears to be a typographical error; for clarity, recommend correcting this to read as "at least 70 wt. % of the polypropylene, the polyethylene, or the[[a]] combination of polypropylene and polyethylene".
With Regards to Claim 22:  Instant claim 22 recites --at least 40 wt. % polyamide-- on lines 1 to 2, which appears to be a typographical error; for clarity, recommend correcting this to read as "at least 40 wt. % of the polyamide".
With Regards to Claim 23:  Instant claim 23 recites --at most 50 wt. % polypropylene, polyethylene, or a combination of polypropylene and polyethylene; and at least 40 wt. % polyamide-- on lines 1 to 3, which appears to be a typographical error; for of the polypropylene, the polyethylene, or the[[a]] combination of polypropylene and polyethylene; and at least 40 wt. % of the polyamide."
With Regards to Claim 25:  Instant claim 25 recites --the foam layer comprises additives-- on line 1, which appears to be a typographical error; for clarity, recommend correcting this to read as "the foam layer further comprises additives".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 19, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to claim 10:  Instant claim 10 recites --the polypropylene-- in line 1.  Instant claim 1, from which claim 10 depends, recites --a foam layer comprising: polypropylene, polyethylene, or a combination of polypropylene and polyethylene; and a cap layer on a side of the foam layer, the cap layer comprising: polyamide, and polypropylene, polyethylene, or a combination of polypropylene and polyethylene-- on lines 2 to 8.  In the instant case, the claim is rendered indefinite because it is unclear if the polypropylene is intending to further limit: (1) the polypropylene of the foam layer; (2) the polypropylene of the combination of polypropylene and polyethylene of the foam layer; (3) the polypropylene of the cap layer; (4) the polypropylene of the combination of polypropylene and polyethylene of the cap layer; or (5) all of the polypropylene in the multilayer foam structure.  For the purpose of examination, it is the decision of the examiner to treat the limitation under the latter of the interpretations; wherein said limitation of the "polypropylene" pertains to any polypropylene in the multilayer foam structure.
With Regards to claim 11:  Instant claim 11 recites --the polyethylene-- in line 1.  Instant claim 1, from which claim 11 depends, recites --a foam layer comprising: polypropylene, polyethylene, or a combination of polypropylene and polyethylene; and a cap layer on a side of the foam layer, the cap layer comprising: polyamide, and polypropylene, polyethylene, or a combination of polypropylene and polyethylene
With Regards to Claim 19:  Instant claim 19 recites the limitation "unfoamed or foamed" on line 1.  However, in that these are the only two options, it is unclear what claim 19 is intending to claim beyond the scope of what is already in claim 16.
With Regards to claim 26:  Instant claim 26 recites --the polypropylene-- in line 1.  Instant claim 16, from which claim 26 depends, recites --a foam layer comprising polypropylene, polyethylene, or a combination of polypropylene and polyethylene; a cap layer on a side of the foam layer, the cap layer comprising: polyamide; and polypropylene, polyethylene, or a combination of polypropylene and polyethylene-- on lines 3 to 8.  In the instant case, the claim is rendered indefinite because it is unclear if the polypropylene is intending to further limit: (1) the polypropylene of the foam layer; (2) the polypropylene of the combination of polypropylene and polyethylene of the foam layer; (3) the polypropylene of the cap layer; (4) the polypropylene of the combination of polypropylene and polyethylene of the cap layer; or (5) all of the polypropylene in the multilayer foam structure.  For the purpose of examination, it is the decision of the examiner to treat the limitation under the latter of the interpretations; wherein said limitation of the "polypropylene" pertains to any polypropylene in the multilayer foam structure.
With Regards to claim 27:  Instant claim 27 recites --the polyethylene-- in line 1.  Instant claim 16, from which claim 27 depends, recites --a foam layer comprising polypropylene, polyethylene, or a combination of polypropylene and polyethylene; a cap layer on a side of the foam layer, the cap layer comprising: polyamide; and polypropylene, polyethylene, or a combination of polypropylene and polyethylene-- on lines 3 to 8.  In the instant case, the claim is rendered indefinite because it is unclear if the polyethylene is intending to further limit: (1) the polyethylene of the foam layer; (2) the polyethylene of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 16-21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuhmann (EP 2258545 A1).
Regarding Claim 1:  Schuhmann teaches a multilayer film having a layer sequence of: an optional sealing layer (a'); an at least monoaxially stretched layer (a) (which is considered equivalent to the claimed "foam layer") based on at least one foamed thermoplastic olefin homo- or copolymer; a support layer (b) (which is considered equivalent to the claimed "cap layer") based on at least one thermoplastic polymer; and optionally one barrier layer (c) ([0009] of Schuhmann).  Schuhmann also teaches that the layer (a) is preferably based on foamed polyethylene (PE), polypropylene (PP), polybutylene (PB), polyisobutylene (PI), or foamed mixtures of at least two of the polymers 3 ([0012], [0015], and [0016] of Schuhmann).  It is also taught by Schuhmann that the thickness of layer (a) is at least 30% of the total layer thickness of the multilayer film, with a thickness ranging from 10 to 250 µm ([0017] and [0018] of Schuhmann).  Schuhmann further teaches that the thermoplastic polymer of the carrier layer (b) comprises a polymer selected from the group consisting of polyolefins (e.g. at least one PE, PP, PB, PI, or at least one corresponding copolymer), polyamides, polyesters, copolymers of at least two monomers of the polymer mentioned ([0026] and [0027] of Schuhmann).  It is further taught by Schuhmann that the support layer (b) can have a thickness of 5 to 100 µm ([0032] of Schuhmann).
Regarding Claim 16:  Schuhmann teaches a multilayer film having a layer sequence of: an optional sealing layer (a') (which is considered equivalent to the claimed "laminate layer on a side of the foam layer opposite the cap layer"); an at least monoaxially stretched layer (a) (which is considered equivalent to the claimed "foam layer") based on at least one foamed thermoplastic olefin homo- or copolymer; a support layer (b) (which is considered equivalent to the claimed "cap layer") based on at least one thermoplastic polymer; and optionally one barrier layer (c) ([0009] of Schuhmann).  Schuhmann also teaches that the layer (a) is preferably based on foamed polyethylene (PE), polypropylene (PP), polybutylene (PB), polyisobutylene (PI), or foamed mixtures of at least two of the polymers mentioned, and having a closed-cell, open-cell, or mixed cell foam structure with a density of 0.3 to 0.8 g/cm3 ([0012], [0015], and [0016] of Schuhmann).  It is also taught by Schuhmann that the thickness of layer (a) is at least 30% of the total layer thickness of the multilayer film, with a thickness ranging from 10 to 250 µm ([0017] and [0018] of Schuhmann).  Schuhmann further teaches that the thermoplastic polymer of the carrier layer (b) comprises a polymer selected from the group consisting of polyolefins (e.g. at least one PE, PP, PB, PI, or at least one corresponding copolymer), polyamides, polyesters, copolymers of at least two monomers of the polymer mentioned ([0026] and [0027] of Schuhmann).  It is further taught by Schuhmann that the support layer (b) can have a thickness of 5 to 100 µm ([0032] of Schuhmann).
Regarding Claims 2 and 17:  Schuhmann teaches that the foam layer and the cap layer are coextruded ([0047] of Schuhmann).
Regarding Claims 3 and 21:  Schuhmann teaches that the foam layer comprises 100% polypropylene ([0085] and [0090]-[0094] of Schuhmann); which anticipates the claimed range of --at least 70 wt. % of the polypropylene--.  See MPEP §2131.03(I).
Regarding Claims 6 and 24:  Schuhmann teaches that the thickness of the cap layer ("support layer (b)") ranges from 5 µm to 100 µm (e.g. 12 µm) ([0032] and [0090]-[0094] of Schuhmann); which anticipates the claimed range of --less than 1 mm--.  See MPEP §2131.03(I).
Regarding Claim 18:  Schuhmann teaches that the laminate layer is a flexible film ([0022], [0054], and [0069] of Schuhmann).  (In the instant case, the laminate layer ("sealing layer (a')") of Schuhmann, while not explicitly recited as being flexible, is inferred to be such by the stretching and wrapping it must undergo.)
Regarding Claim 19:  Schuhmann teaches that the laminate layer is unfoamed ([0021], [0022], [0085], and [0090]-[0094] of Schuhmann).  (In the instant case, only the foamed layer ("stretched layer (a)"
Regarding Claim 20:  Schuhmann teaches that the cap layer is unfoamed ([0025]-[0028], [0085], and [0090]-[0094] of Schuhmann).  (In the instant case, only the foamed layer ("stretched layer (a)") of Schuhmann is disclosed as being foamed, as such all the other layers are considered to be unfoamed.)

Claims 1-3, 6, 16-21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (JP H03-086728 A).
Regarding Claims 1, 16, and 18-20:  Hamada teaches teaches a method for bonding a polyamide/polypropylene alloy core to a two layer sheet polyolefin foam comprising a skin material and a polyolefin foam ([Pg. 2: paragraph 1] of Hamada).  Hamada also teaches that the polyamide/polypropylene alloy is selected from (1) or (2) and the core is bonded to the two layer sheet via a primer solution (A, B, C, D, or E) ([Pg. 2: paragraph 1] of Hamada); wherein the alloy (1) is formed of 100 parts resin comprising 40-55% PP and 60-45% PA and 20-200 parts fibrous reinforcing agent (C) ([Pg. 2: paragraph 2] of Hamada); and wherein the alloy (2) is formed of 100 parts resin comprising 95-5% modified PP grafted and 5-95% PA (E), 1-80 parts ethylene alpha olefin copolymer (F) and 5-150 parts inorganic filler (G) ([Pg. 2: paragraph 3] of Hamada).  Furthermore, Hamada exemplifies a product formed from a PP/PA alloy core, a PP foam, and a TPE skin (Examples 1 to 6 of Hamada).   Additionally, Hamada shows in the figures that the skin layers is flexible in that it conforms to the molding die (Figures 4 to 6 of Hamada).
Regarding Claims 3 and 21:  Hamada teaches that the foam layer comprises 65% or more of polypropylene ([Pg. 12: paragraph 2] of Hamada).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Schuhmann (EP 2258545 A1) as applied to claims 1 and 16 above.
Schuhmann is relied upon as described above.
Regarding Claims 15 and 31:  Schuhmann discloses that the thickness of the layer (a) ranges from 10 to 250 µm ([0018] of Schuhmann), that the thickness of the thickness of the sealing layer (a') ranges from 5 to 30 µm ([0022] of Schuhmann), that the thickness of the support layer (b) ranges from 5 to 100 µm ([0032] of Schuhmann), and that the thickness of the barrier layer (c) can have a thickness ranging from 1 to 100 µm ([0039] of Schuhmann), but does not explicitly disclose that --the multilayer foam structure has a thickness of 0.2-50 mm--.  However, a person having ordinary skill in the art at the time the invention was made, given the aforementioned values, could have calculated the total thickness of the multilayer foam structure taught by Schuhmann to range from 21 µm [=(5 µm) + (10 µm) + (5 µm) + (1 µm)] to 480 µm [=(30 µm) + (250 µm) + (100 µm) + (100 µm)] (0.021 to 0.480 mm); which overlaps the presently claimed range.  Schuhmann differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Schuhmann, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Claims 10, 11, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schuhmann (EP 2258545 A1) as applied to claims 1 and 16 above, and further in view of Ben-Daat et al. (US 2018/0281358 A1).
Schuhmann is relied upon as described above.
Regarding Claims 10 and 26:  Schuhmann fails to disclose that --the polypropylene has a melt flow index of 0.1-25 grams per 10 minutes at 230°C--.
Ben-Daat discloses a coextruded polyolefin foam with a cap layer that has use in storage casings, and that said foam and cap layers can comprise a polyethylene having a melt flow index of 0.1-25 grams per 10 minutes at 230°C ([0002], [0004], [0005], and [0108] of Ben-Daat).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the polypropylene of Ben-Daat as the polypropylene of the multilayer foam disclosed by Schuhmann in order to have --polypropylene with a melt flow index of 0.1-25 grams per 10 minutes at 230°C--.  One of ordinary skill in the art would have been motivated to have incorporated the polypropylene of Ben-Daat as the polypropylene of the multilayer foam disclosed by Schuhmann, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07
  (In the instant case, since both Schuhmann and Ben-Daat disclose multilayer films for packaging, it would have been obvious to a person of ordinary skill in the art to have used the polypropylene of Ben-Daat as the polypropylene in Schuhmann.)
Regarding Claims 11 and 27:  Schuhmann fails to disclose that --the polyethylene has a melt flow index of 0.1-25 grams per 10 minutes at 190°C--.
Ben-Daat discloses a coextruded polyolefin foam with a cap layer that has use in storage casings, and that said foam and cap layers can comprise a polyethylene having a melt flow index of 0.1-25 grams per 10 minutes at 190°C ([0002], [0004], [0005], and [0108] of Ben-Daat).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the polyethylene of Ben-Daat as the polyethylene of the multilayer foam disclosed by Schuhmann in order to have --polyethylene with a melt flow index of 0.1-25 grams per 10 minutes at 190°C--.  One of ordinary skill in the art would have been motivated to have incorporated the polyethylene of Ben-Daat as the polyethylene of the multilayer foam disclosed by Schuhmann, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
  (In the instant case, since both Schuhmann and Ben-Daat disclose multilayer films for packaging, it would have been obvious to a person of ordinary skill in the art to have used the polyethylene of Ben-Daat as the polyethylene in Schuhmann.)

Claims 2, 4, 5, 9, 17, 22, and 23, are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP H03-086728 A) as applied to claims 1 and 16 above.
Hamada is relied upon as described above.
Regarding Claims 2 and 17:  Hamada fails to explicitly recite --coextrusion--.  However coextrusion is a process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  There is no evidence that there is a difference between a product formed by “coextrusion” vs. that of the prior art.
Regarding Claims 4, 5, 9, 22, and 23:  Hamada fails to explicitly recite --the cap layer comprises at least 40% polyamide-- {instant claims 4 and 22}, --the cap layer comprises at most 50% polypropylene, polyethylene, or a combination of PP and PE; and at least 40% polyamide-- {instant clam 5 and 23}, or --the cap layer comprises additives in an amount of 1-10 wt.%-- {instant claim 9}.  However, the general ranges taught by Uchama includes values which overlap these ranges as discussed above with alloy 1 and 2.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  It would have obvious to a person having ordinary skill in the art to select any part of the range disclosed in the prior art including that which falls within the scope of the instant claims.

Claims 6-8, 10-14, and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP H03-086728 A) as applied to claims 1 and 16 above, and further in view of Ben-Daat et al. (US 2018/0281358 A1).
Hamada is relied upon as described above.
Regarding Claims 6, 15, 24, and 31:  Hamada fails to explicitly recite that --a thickness of the cap layer is less than 1 mm-- {instant claims 6 and 24}, or --the multilayer foam structure has a thickness of 0.2-50 mm-- {instant claims 15 and 31}.  However the foam of the Hamada would not function differently based upon its thickness.  As such, the change in shape to the claimed thicknesses would have been obvious to the person having ordinary skill in the art absent evidence that the claimed size is significant.  See MPEP §2144.
Regarding Claims 7, 8, 10, 11, and 25-27:  Hamada fails to disclose --the foam layer comprises a crosslinking promoter in an amount of 0.5-5.0 wt.%-- {instant claim 7}, --the foam layer comprises additives in an amount of 1-20 wt.%-- {instant claims 8 and 25}, --the PP has a melt flow index of 0.1-25 grams per 10 minutes at 230°C-- {instant claims 10 and 26}, or --the PE has a melt flow index of 0.1-25 grams per 10 minutes at 190°C-- {instant claims 11 and 27}.
Ben-Daat discloses a coextruded multilayer foam comprising a PP/PE layer and a TPU cap layer for use in automobile dash boards (abstract, [0002] and [0003] of Ben-Daat).  Ben-Daat discloses that the polyethylene and polyethylene have a melt flow index of 0.1-25 grams per 10 minutes at 230°C and at 190°C, respectively ([0055] and [0057] of Ben-Daat).  It is also disclosed by Ben-Daat that the 0-20 PPH additives such as antimicrobials and 0-4% crosslinking promoters are added to the layers ([0059] and [0081] of Ben-Daat
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the multilayer foam of Ben-Daat with the polyolefin foam of Hamada in order to ensure proper foaming, prevent microbes, and proper crosslinking.  As both Ben-Daat and Hamada are directed to foams for automobiles interiors, a person having ordinary skill in the art would have looked to both and had a reasonable expectation of success when combining the teachings thereof.
Regarding Claims 12-14, and 28-30:  Hamada fails to disclose that --the density of the multilayer foam structure is 20-250 kg/m3-- {instant claims 12 and 28}, --the multilayer foam structure has a crosslinking degree of 20-75%-- {instant claims 13 and 29}, or --the multilayer foam structure has an average closed cell size of 0.05-1.0 mm-- {instant claims 14 and 30}.
Ben-Daat discloses a coextruded multilayer foam comprising a PP/PE layer and a TPU cap layer for use in automobile dash boards (abstract, [0002] and [0003] of Ben-Daat).  Ben-Daat also discloses that the density of the multilayer structure should be in the range of 20-250 kg/m3 so that cells do not collapse and in the interest of cost ([0086] and [0087] of Ben-Daat).  Ben-Daat also discloses that the cell size should be between 0.05-1 mm for the benefit of having an even surface and proper density ([0088] of Ben-Daat).  Ben-Daat further discloses a crosslinking degree of 20-75% that is related to cell stability and moldability ([0005] and [0076] of Ben-Daat).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the multilayer foam of Ben-Daat with the multilayer foam structure of Hamada in order to have modified the multilayer foam structure of Hamada to have the claimed density, cell size, and crosslinking degree.  One of ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781